Citation Nr: 1502010	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  10-08 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for arthritis of the lower extremities (hips, knees and feet).

2.  Entitlement to service connection for arthritis of the upper extremities (shoulders and hands).

3.  Entitlement to service connection for a heart disorder, to include as due to herbicide exposure and service-connected posttraumatic stress disorder (PTSD).

4.  Entitlement to an initial rating in excess of 10 percent for tinnitus.

5.  Entitlement to service connection for headaches, to include as due to herbicide exposure.

6.  Entitlement to service connection for a skin disorder affecting the feet, face and body, to include as due to herbicide exposure.

7.  Entitlement to service connection for a fungal disorder affecting the feet, to include the toenails, claimed as immersion foot, to include as due to herbicide exposure.

8.  Entitlement to an initial compensable rating for hypertension.

9.  Entitlement to an initial compensable rating for bilateral hearing loss.  

10.  Entitlement to an initial compensable rating for tinea cruris.  

11.  Entitlement to an initial rating in excess of 30 percent for PTSD.

12.  Entitlement to an initial rating in excess of 20 percent for peripheral vascular disease of the left lower extremity.  

13.  Entitlement to an initial rating in excess of 20 percent for peripheral vascular disease of the right lower extremity.  

14.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.  

15.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.  

16.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left upper extremity.  

17.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right upper extremity.  

18.  Entitlement to an increased rating for type II diabetes mellitus, currently evaluated as 20 percent disabling.  



WITNESSES AT HEARING ON APPEAL

Appellant, A.P. and L.A.


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1970, with service in the Republic of Vietnam between January 1969 and January 1970.  He also had an unverified period of service with the Air Force Reserve following active duty.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, in August 2009, July 2010, November 2010, September 2011 and January 2013.

The August 2009 rating decision denied service connection for  headaches, arthritis of the lower extremities, arthritis of the upper extremities, immersion feet, and chloracne of the feet, face and body; service connection for PTSD was granted with a 30 percent evaluation effective March 23, 2009.

The July 2010 rating decision granted service connection for hypertension and assigned a noncompensable rating effective February 9, 2010.  The November 2010 rating decision denied service connection for cardiovascular disease, including atrial fibrillation, to include as secondary to herbicide exposure or PTSD.  

The September 2011 rating decision continued the 20 percent rating assigned for type II diabetes mellitus and granted service connection for peripheral vascular disease of the left and right lower extremities, with separate 20 percent ratings assigned effective May 31, 2011, and for peripheral neuropathy of the left and right upper extremities and left and right lower extremities, with separate 10 percent ratings for each extremity, also effective May 31, 2011.  The Board notes that the September 2012 VA Form 9 submitted following the issuance of the May 2012 statement of the case (SOC) that addressed these issues was not specific as to these claims, and instead provided discussion on a different issue entirely.  VA may waive any issue of timeliness in the filing of a substantive appeal, either explicitly or implicitly.  Percy v. Shinseki, 23 Vet. App. 37 (2009).  In accordance with the Court's holding in Percy, and given that a January 2013 supplemental SOC (SSOC) addressed these claims, the Board waives the filing of a timely substantive appeal and finds that it has jurisdiction over these issues.

The Veteran, his wife (A.P.), and his daughter (L.A.), provided testimony at a personal hearing before the undersigned Veterans Law Judge in October 2013.  A transcript is of record.  The current record before the Board consists of paper claims files and an electronic file known as Virtual VA.  

The issues of entitlement to service connection for headaches, to include as due to herbicide exposure; for a skin disorder affecting the feet, face and body, to include as due to herbicide exposure; and for a fungal disorder affecting the feet, to include the toenails, claimed as immersion foot, to include as due to herbicide exposure; and the claims for increased ratings other than for tinnitus, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A current diagnosis of arthritis of the hips is not of record.

2.  A current diagnosis of arthritis of the knees is not of record.  

3.  A current diagnosis of arthritis of the feet is not of record.

4.  A current diagnosis of arthritis of the hands is not of record.

5.  A current diagnosis of arthritis of the left shoulder is not of record.

6.  There is no probative evidence of record that the arthritis affecting the Veteran's right shoulder is related to active duty service.

7.  The Board resolves reasonable doubt in the Veteran's favor that his heart disorder, diagnosed as atrial fibrillation, is secondary to his service-connected PTSD.  

8.  In October 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wanted to withdraw his claim for entitlement to an initial rating in excess of 10 percent for tinnitus.


CONCLUSIONS OF LAW

1.  The criteria for service connection for arthritis of the lower extremities (hips, knees and feet) have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  The criteria for service connection for arthritis of the upper extremities (shoulders and hands) have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

3.  The criteria for service connection for a heart disorder, diagnosed as atrial fibrillation, have been met on a secondary basis.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.310 (2014).

4.  The criteria for withdrawal of a Substantive Appeal regarding the issue of entitlement to an initial rating in excess of 10 percent for tinnitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In this decision, the Board grants entitlement to service connection for a heart disorder, diagnosed as atrial fibrillation, on a secondary basis, which represents a complete grant of the benefit sought on appeal.  See Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159 as they pertain to that claim. 

In regard to the claims for service connection for arthritis of the hands, feet, knees, hips and shoulders, the Board finds that the duty to notify was satisfied by a letter sent to the Veteran in April 2009.  The letter addressed all of the notice elements and was sent prior to the initial unfavorable decision by the AOJ in August 2009.

The duty to assist was also met in this case.  The service treatment records are in the claims file and all pertinent VA and identified private treatment records have been obtained and associated with the file.  The Board acknowledges that no VA examination was afforded to the Veteran with respect to the claims for service connection for arthritis of the hands, feet, knees, hips and shoulders.  VA is not required, however, to obtain an examination in the absence of evidence of in-service occurrence or a current disability.  See 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases, to include arthritis, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  
Where a chronic disease under 3.309(a) is "shown as such in service" ("meaning clearly diagnosed beyond legitimate question" Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In cases where a chronic disease is "shown as such in service", the Veteran is "relieved of the requirement to show a causal relationship between the condition in service and the condition for which service connected disability compensation is sought."  Walker, 708 F.3d at 1336 (Fed. Cir. 2013).  Instead, service connection may be granted for subsequent manifestations of the same chronic disease without any evidence of link or connection between the chronic disease shown in service and manifestations of the same disease at a later time.  In other words, "there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Id.

If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Id.  

Under section 3.310 of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to, or aggravated by, service-connected disease or injury.  Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

With regard to aggravation of nonservice-connected disabilities, for claims filed on or after October 10, 2006, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The baseline and current levels of severity will be determined under the VA Schedule for Rating Disabilities, and the extent of aggravation will be determined by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran seeks entitlement to service connection for arthritis of the hips, knees, feet, shoulders and hands, which he contends is the result of the repetitive motion of his duties on the flight deck and in cramped positions while working on cement.  See May 2009 VA Form 21-4138.  He also contends that he has a heart disorder as a result of herbicide exposure or secondary to his service-connected PTSD.  See July 2009 VA Form 21-4138; October 2013 hearing transcript.  

The Veteran's service treatment records are devoid of reference to complaint of, or treatment for, any problems involving his hips, knees, feet, shoulders, hands and/or heart.  In addition, at the time of his April 1970 discharge examination, the Veteran denied swollen or painful joints; arthritis or rheumatism; bone, joint or other deformity; painful or "trick" shoulder or elbow; "trick" or locked knee; foot trouble; pain or pressure in chest; and palpitation or pounding heart; and clinic evaluation of his heart; upper extremities; feet; and lower extremities was normal.  See reports of medical examination and history.  

Post-service evidence of record, which include VA and private treatment, is devoid of any indication that the Veteran has arthritis or degenerative changes involving his hips, knees, feet, hands, and/or left shoulder.  An October 2011 VA treatment record indicates that x-ray of the right shoulder showed significant degenerative joint disease of the acromioclavicular (AC) joint, but a subsequent VA treatment record documents that the Veteran reported right shoulder pain after falling from a ladder in September 2011.  

The preponderance of the evidence of record does not support the claims for service connection for arthritis of the hips, knees, feet, shoulders and/or hands.  A current disability is the cornerstone of a claim for VA disability compensation and in the absence of proof of a present disability, there can be no valid claim.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  

The Board also acknowledges the Veteran's assertion that he has arthritis of the hips, knees, feet, hands and left shoulder.  The Veteran is not competent to diagnose arthritis as arthritis is not a disability that is capable of direct observation, such as a separated shoulder, varicose veins, and flat feet, but more resembles rheumatic fever, which involves processes that cannot be directly observed.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Falzone v. Brown, 8 Vet. App. at 405 (lay person competent to testify to pain and visible flatness of his feet).  Therefore, the Veteran's assertions are not afforded any probative value.

The Board also acknowledges the Veteran's assertion that his arthritis (as it relates to the current diagnosis involving the right shoulder) is related to his in-service duties.  As a lay person without the appropriate medical training and expertise, however, he is not competent to provide a probative opinion on a medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").

In the absence of evidence of current diagnoses of arthritis affecting the Veteran's hips, knees, feet, hands and left shoulder, and in the absence of probative evidence establishing that the current diagnosis involving the Veteran's right shoulder is related to service, service connection is not warranted on a direct basis and the claims must be denied.  See 38 C.F.R. § 3.303.  Service connection is also not warranted for arthritis of the hips, knees, feet, hands and/or shoulders on a presumptive basis in the absence of competent and probative evidence that arthritis manifested to a compensable degree within one year following the Veteran's discharge from service.  See 38 C.F.R. §§ 3.307, 3.309.  As the preponderance of the evidence is against the claims, the statutory provisions regarding resolution of reasonable doubt are not applicable.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54.

In regards to the claim for service connection for a heart disorder, the post-service evidence of record indicates that the Veteran was diagnosed with new atrial fibrillation in July 2009 following an echocardiogram.  See records from Midwest Regional Medical Center.  Atrial fibrillation is defined as an arrhythmia in which minute areas of the atrial myocardium are in various uncoordinated stages of depolarization and repolarization due to multiple reentry circuits within the atrial myocardium.  See Dorland's Illustrated Medical Dictionary 625 (28th ed. 1994).  The VA Schedule of Ratings for the Cardiovascular System provides ratings for supraventricular and ventricular arrhythmias.  See 38 C.F.R. § 4.104, Diagnostic Codes 7010 and 7011 (2014).  

There are several opinions of record regarding the etiology of the Veteran's diagnosed atrial fibrillation.  In letters dated September 2009 and November 2009, Dr. N.A. reports that the Veteran's palpitations are related to his PTSD and his atrial fibrillation may be related to stress and PTSD.  See letters (emphasis added).  Medical opinions that are speculative, general or inconclusive in nature cannot support a claim.  See 38 C.F.R. § 3.102 (2013); see also Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis that appellant was "possibly" suffering from schizophrenia deemed speculative); Hogan v. Peake, 544 F.3d 1295, 1298 (Fed. Cir. 2008) (the Board may discount the value of competent medical evidence based on factors including the lack of a definitive statement as to etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  Given that the opinion provided by Dr. N.A. as it pertains to atrial fibrillation is speculative, it is not afforded any probative value.  

The Veteran underwent a VA heart examination in August 2010, at which time the examiner reported reviewing the claims folder.  The examiner concluded, after a review of the medical records, that the Veteran's heart disease is less likely as not ischemic heart disease and is at least as likely as not related to PTSD and/or tobacco abuse (smokeless), age/sex related factors, and/or the risk of heart disease in the general population.  The examiner also noted that the Veteran's EKG was normal except for atrial fibrillation.  As this opinion was based upon review of the Veteran's records, it is afforded high probative value.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).  

The Veteran underwent another VA heart examination in May 2011.  The examiner reviewed the Veteran's claims files and provided a pertinent diagnosis of intermittent atrial fibrillation after conducting a physical examination.  The examiner reported that review of the literature published in peer-reviewed medical journals indicates that neither PTSD, nor hypertension, nor diabetes, cause atrial fibrillation; therefore, it was the examiner's opinion that it is less likely than not that the Veteran's atrial fibrillation is caused by or secondary to PTSD, hypertension or diabetes.  As the rationale is not based on findings specific to the Veteran, it is not afforded any probative value.  Id.  

The August 2010 VA examiner determined that the Veteran's atrial fibrillation is at least as likely as not related, in part, to his PTSD.  Accordingly, the Board resolves reasonable doubt in the Veteran's favor and finds that service connection for a heart disorder, diagnosed as atrial fibrillation, is warranted as secondary to the service-connected PTSD.  

Withdrawal

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2014).

In October 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he did not wish to appeal the claim for entitlement to an initial rating in excess of 10 percent for tinnitus.  See hearing transcript.  As he has withdrawn his appeal concerning this claim, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal concerning this claim and it is dismissed. 


ORDER

Service connection for arthritis of the lower extremities (hips, knees and feet) is denied.

Service connection for arthritis of the upper extremities (shoulders and hands) is denied.

Service connection for a heart disorder, diagnosed as atrial fibrillation, is granted.  

The issue of entitlement to an initial rating in excess of 10 percent for tinnitus is dismissed.


REMAND

Additional development is needed before the Board can adjudicate the remaining claims.

The Veteran contends that he has had headaches; a skin disorder affecting his feet, face and body; and a fungal disorder affecting his feet, to include the toenails, since service as a result of his exposure to herbicides.  

Although the Veteran's service treatment records are devoid of reference to complaints involving headache, skin problems affecting the feet, face and body (other than the groin), and/or a fungal disorder affecting the Veteran's feet and/or toenails, these are disorders that are capable of lay observation.  Given the Veteran's assertions, and in light of the post-service evidence of record documenting assessments of headache, statsis dermatitis, actinic keratosis, seborrheic keratosis, and seborrheic dermatitis, a VA examination addressing the claim for service connection for headaches and a more adequate VA examination addressing the complaints involving the Veteran's feet (to include his skin and toenails), and the skin on his face and body (other than the groin), must be conducted.  This is especially important given the fact that the Veteran's exposure to herbicides is presumed and because notwithstanding the regulations governing presumptive service connection, a Veteran may also establish service connection with proof of actual direct causation.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran's service-connected PTSD was last evaluated in August 2009, his service-connected hypertension was last evaluated in May 2011, his service-connected type II diabetes mellitus and complications were last evaluated in August 2011, and his service-connected bilateral hearing loss and tinea cruris were last evaluated in September 2012.  When a Veteran claims that his condition is worse than when originally rated, and the available evidence is too old for an adequate evaluation of the Veteran's current condition, the VA's duty to assist includes providing a new examination.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  More contemporaneous VA examinations must be conducted on remand, and updated VA treatment records should be obtained.  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2014). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment records from the VA Medical Center in Oklahoma City, dated since April 2013.

2.  Schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of any currently demonstrated headache disorder.  The examiner must review the claims file and all relevant electronic medical records.  Any indicated studies are to be performed.  

Based on the examination and review of the record, the examiner is requested to provide an opinion was to whether it is at least as likely as not (50 percent or higher degree of probability) that any current headache disorder had its onset during active service or is related to any in-service disease, event, or injury, to include the Veteran's presumed exposure to herbicides.

A comprehensive report, including complete rationales for all conclusions reached, must be provided.  In providing this opinion, the examiner must address the Veteran's competent assertion that he has had headaches since service.  If the opinion is against the claim, the examiner must address the Veteran's assertion that headaches are a symptom of his service-connected PTSD.  

3.  Schedule the Veteran for an appropriate VA examination in conjunction with his claims for a skin disorder affecting the feet, face and body, and a fungal disorder affecting the feet, to include the toenails.  The examiner must review the claims file and all relevant electronic medical records.  Any indicated studies are to be performed.  

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or higher degree of probability) that any current fungal disorder affecting the feet, to include the toenails, and/or skin disorder affecting the feet, face and body, to include the previously diagnosed statsis dermatitis, actinic keratosis, seborrheic keratosis, and/or seborrheic dermatitis, had its onset during active service or is related to any in-service disease, event, or injury, to include the Veteran's presumed exposure to herbicides.

A comprehensive report, including complete rationales for all conclusions reached, must be provided.  In providing this opinion, the examiner must address the Veteran's competent assertion that he has had continuous skin problems and foot fungus problems since service.  

4.  Schedule the Veteran for an appropriate VA examination to assess the current severity of his service-connected hypertension.  The examiner must review the claims file and all relevant electronic medical records.  Any indicated studies are to be performed.  The examiner must specifically address whether the Veteran has diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; a history of diastolic pressure predominantly 100 or more that requires continuous medication for control.  The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached.

5.  Schedule the Veteran for an appropriate VA examination to assess the current severity of his service-connected bilateral hearing loss.  The examiner must review the claims file and all relevant electronic medical records.  Testing should be conducted to determine the current severity of the Veteran's bilateral hearing loss and should include the use of controlled speech discrimination (Maryland CNC) and a Puretone audiometry test.  The examiner should fully describe the functional effects caused by the Veteran's hearing disability in the final report.  The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached.

6.  Schedule the Veteran for an appropriate VA examination to assess the current severity of his service-connected tinea cruris.  The examiner must review the claims file and all relevant electronic medical records.  Any indicated studies are to be performed.  The examiner must specifically address what percent of the entire body and of exposed areas are affected by tinea cruris and whether intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs have been required for a total duration of less than six weeks during the past 12-month period.  The examiner must also specifically address whether the Veteran's tinea cruris has caused any scarring and, if so, to describe the residual scars.  The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached.

7.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his PTSD.  The examiner must review the claims file and all relevant electronic medical records.  Any indicated studies are to be performed.  

8.  Schedule the Veteran for an appropriate VA examination to assess the current severity of his service-connected peripheral vascular disease of the bilateral lower extremity.  The examiner must review the claims file and all relevant electronic medical records.  Any indicated studies are to be performed.  The examiner must specifically address whether the Veteran has claudication on walking between 25 and 100 yards on a level grade at 2 miles per hour, and; trophic changes (thin skin, absence of hair, dystrophic nails) or ankle/brachial index of 0.7 or less.  The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached.

9.  Schedule the Veteran for an appropriate VA examination to assess the current severity of his service-connected peripheral neuropathy of the bilateral lower and upper extremity.  The examiner must review the claims file and all relevant electronic medical records.  Any indicated studies are to be performed.  The examiner must specifically address the severity of the Veteran's peripheral neuropathy affecting each extremity.  The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached.

10.  Schedule the Veteran for an appropriate VA examination to assess the current severity of his service-connected type II diabetes mellitus.  The examiner must review the claims file and all relevant electronic medical records.  Any indicated studies are to be performed.  The examiner must specifically address whether the Veteran's diabetes requires insulin, restricted diet, and regulation of activities.  The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached.

11.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

12.  Finally, readjudicate the claims.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


